Citation Nr: 0317119	
Decision Date: 07/23/03    Archive Date: 07/31/03

DOCKET NO.  01-08 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to a rating in excess of 10 percent for a right 
knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel







INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1989 to December 1992.  This matter comes before the 
Board of Veterans' Appeals (Board) from a May 2000 decision 
of the Department of Veterans Affairs (VA) Regional Office in 
Albuquerque, New Mexico (RO).


FINDING OF FACT

The veteran's service connected right knee disability, 
postoperative residuals of a meniscectomy with 
osteoarthritis, is manifested by slight, but not moderate, 
instability and evidence of arthritis with less than 
compensable limitation motion.


CONCLUSION OF LAW

A combined rating of 20 percent is warranted for the 
veteran's service-connected right knee disability, based on a 
formulation of 10 percent for instability and 10 percent for 
arthritis with limitation of motion.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a, Codes, 5003, 5257 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION


Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  In November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107).  Regulations implementing the VCAA have also been 
published, and are codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
The VCAA and implementing regulations apply in the instant 
case.  The Board finds that the pertinent mandates of the 
VCAA and implementing regulations are met.  The veteran was 
notified of the information necessary to substantiate his 
claim in the May 2000 rating decision, and the August 2001 
Statement of the Case (SOC).  He was specifically told about 
the requirements to establish a successful claim, and of the 
reasons that the evidence in his case was inadequate.  In a 
letter from the RO dated in May 2001, he was informed of the 
VCAA, of what evidence he was to provide to VA, and of what 
evidence VA would obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The RO has obtained all available VA medical treatment 
records.  There is no indication that there are any relevant 
medical records outstanding.  The veteran underwent VA 
examinations in March 2000 and May 2001.  The record is 
complete for appellate review.

Criteria

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  Where 
an increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's service-connected right knee disability 
(residuals of a meniscectomy with arthritis) has been rated 
10 percent disabling under Diagnostic Code 5257 of the VA 
Schedule for Rating Disabilities, which provides for the 
evaluation of other impairment of the knee, to include 
recurrent subluxation or lateral instability.  A 30 percent 
rating is warranted when severe; a 20 percent rating is 
warranted when moderate; and a 10 percent rating is warranted 
when slight.  38 C.F.R. § 4.71a.

Degenerative arthritis is rated based on limitation of 
motion.  A 10 percent rating may also be assigned for 
arthritis established by x-ray along with some limitation of 
motion (but of insufficient degree to warrant a compensable 
rating under the limitation of motion codes).  38 C.F.R. § 
4.71a, Code 5003.  

Normal range of motion for the knee is from 0 degrees, in 
which position the leg is extended straight out, to 140 
degrees, in which position the leg is flexed backward.  See 
38 C.F.R. § 4.71, Plate II.

VA's Office of the General Counsel has provided additional 
guidance regarding ratings for disability of a knee.  
Specifically, where the medical evidence shows that a veteran 
has arthritis of a joint and where Code applicable to the 
disability is not based upon limitation of motion, a separate 
rating for limitation of motion may be assigned under Code 
5003, but only if there is additional disability due to 
limitation of  motion.  See VAOPGCPREC 23-97 (July 1, 1997).

                                                    Evidence

In January 1995, the RO granted service connection for the 
veteran's right knee disability, rated 10 percent.  In May 
1995, the RO continued the 10 percent rating.  

VA outpatient treatment records from February 1999 to 
February 2000 reveal treatment for right knee pain, with 
examination showing nearly full range of motion from zero to 
135 degrees, medial joint line tenderness, and no significant 
instability. An MRI showed a medial meniscus tear.  In 
February 2000, the veteran underwent a partial medial 
meniscectomy.  

On VA examination in March 2000, it was noted that the 
veteran was six weeks postoperative.  He had some improvement 
in his symptoms, but he still had some stiffness and pain in 
the joint.  There was some slight swelling, but no heat or 
redness.  He thought his knee had given way a couple of 
times.  His pain had been somewhat improved by the operation.  
There were no particular periods of flare-ups.  Physical 
examination revealed flexion from zero to 110 degrees.  
Active and passive movements were similar.  There was slight 
pain on first initiating activity, but it increased until the 
stated range of motion was reached.  The diagnosis was right 
knee injury, with recent meniscectomy still supervised by 
orthopedic doctors., and MRI of right knee showing early 
osteoarthritis with chondromalacia.

The veteran was awarded a temporary total (convalescent) 
rating for the period of February 11, 2000 to April 1, 2000.

A letter from Merit Distribution Services, Inc., the 
veteran's employer, dated in July 2000, shows that the 
veteran was released from all restrictions by his physicians 
and had returned to work on April 5, 2000.  Since then he had 
worked full time, at least 40 hours per week.

VA outpatient treatment records dated from January 2001 to 
May 2001 reveal complaints of buckling and a feeling of 
instability on pivot.  In May 2001, the examiner found slight 
medial collateral ligament laxity.

On VA examination in May 2001, the veteran reported that 
since returning to work following his surgery, he would work 
three 12 hour shifts per week but no other jobs.  He reported 
that within two months following surgery, he noted soreness 
in the anterior patellar area, especially after leisure 
walking one and one half miles each evening with his wife.  
He would take ibuprofen with improvement, however, he 
progressively noticed some instability and mild giving out of 
his right knee, but no locking, occurring about once a month.  
He avoided sharp turns and planting his foot and turning his 
leg.  He noticed that there was pain in the right knee with 
certain positions during sexual activity.  He described the 
pain as throbbing and being 7 to 8 on a scale of zero to 10.  
With the ibuprofen, he described the pain as being zero to 1 
out of 10 after two hours.  He was using a neoprene brace 
with a wire on the inside which did not give full stability, 
but the warmth of the neoprene made the knee feel more 
comfortable.  He used a brace walking in the evening and at 
work once or twice a week for about eight hours.  He wore an 
anterior pad for squatting.  Sometimes he had pain on rising 
in the morning.  He did minimal flexion exercises of the knee 
by flexing the knee with three repeats while watching 
television three times a week with some benefit.  There had 
been minor swelling, but never significant enough to require 
him to discard long pants.  He lost no time from work or from 
school. 

Physical examination revealed a varus deformity of the right 
knee of 12 degrees and varus deformity of the left knee of 8 
degrees.  Range of motion of the right knee was shown to be 
120 degrees of flexion and 180 degrees of extension.  He had 
full range of motion of both knees, right and left, to the 
same degree with no evidence of tenderness or pain.  There 
was no crepitus, and no evidence of laxity, mediolateral or 
of the cruciate ligaments.  There was no joint effusion.  
Muscle strength was 5/5, he had a normal gait, and could 
tiptoe as well as heel-toe gait.  The impression was 
recurrent pain, right medial meniscus tear debridement.  

                                                          
Analysis

The veteran's right knee is currently in receipt of a 10 
percent  disability rating pursuant Diagnostic Code 5257, 
which provides for slight recurrent subluxation or lateral 
instability of the knee.  To warrant a higher rating under 
Code 5257, the evidence would have to demonstrate that there 
is moderate or worse recurrent subluxation or lateral 
instability.  While an outpatient clinic record (May 2001) 
shows slight laxity, justifying the 10 percent rating 
assigned, there is no competent evidence of a moderate or 
greater subluxation/instability  Accordingly, a rating in 
excess of 10 percent under Code 5257 is not warranted.

The analysis proceeds to a determination whether the veteran 
is entitled to a separate rating for arthritis with 
limitation of motion.  Arthritis has been confirmed by MRI.  
There is no evidence of limitation of flexion to 45 degrees 
or extension to 10 degrees, so as to warrant a 10 percent 
rating under Codes 5260, 5261.  However, it has been noted 
that motion is painful (see report of March 2000 VA 
examination), and flexion is limited to 120 degrees (as 
opposed to 130 degrees on the left and normal motion of 140 
degrees).  Such findings justify a separate 10 percent rating 
under Code 5003.  Even with consideration of the factor of 
pain, limitation of motion to a greater degree is not shown.  
Hence a separate rating in excess of 10 percent is not 
warranted.  


ORDER

A combined 20 percent rating for disability of the right 
knee, based on a formulation of 10 percent under Code 5257 
and 10 percent under Code 5003, is granted, subject to the 
regulations governing payment of monetary awards.  



	                        
____________________________________________
	George R. Senyk 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

